DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's Preliminary Amendment filed on 07/24/2019 is acknowledged.
Claims 13-32 are pending. 


3. it is noted that claims 14-26 depend on claim 1 which has been canceled.  For the purposes of this restriction requirement claims 14-26 are provisionally assumed to depend on claim 13.


Restriction Requirement

4. Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 13-15 and 19-26, drawn to a method for treating a disease, classified in A61P43/00.

II. Claims 13, 16-17 and 28-32, drawn to a method for treating cancer, classified in A61P35/00.

III. Claims 13 and 18, drawn to a method for treating progressive multifocal leukoencephalitis, classified in A61P25/00.

IV. Claim 27, drawn to a method for improving T cell numbers in a subject, classified in A61P7/00.


5. Inventions of Groups I-IV are different methods.  The methods differ with respect to pathological conditions which are distinct because they differ in patient populations, etiologies and pathogeneses; thus each method represents patentably distinct subject matter.  Furthermore, the distinct pathological conditions require separate and distinct searches, and are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  As such, it would be burdensome to examine these Inventions together.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


6. Applicant is reminded that upon the cancellation of claims to non-elected inventions, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644